Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John C. Patterson, a federal prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief on Patterson’s 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Patterson v. Warden FCI Williamsburg, No. 6:10-cv-02408-RMG, 2010 WL 4922671 (D.S.C. Nov. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.